Citation Nr: 0216383	
Decision Date: 11/14/02    Archive Date: 11/25/02	

DOCKET NO.  99-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  The 
veteran, who had active service from January 1949 to January 
1969, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In October 2001 
the Board returned the case to the RO to accomplish 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained, and 
the duties to notify and assist have been satisfied.  

2.  An unappealed July 1991 rating decision denied service 
connection for a right hip disorder.  

3.  The evidence received since the July 1991 rating 
decision, by itself or in conjunction with the previously 
considered evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  A left hip disorder was not manifested during service or 
for many years following separation from service, and is not 
shown to be causally or etiologically related to the service-
connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The RO's July 1999 rating decision, which denied 
entitlement to service connection for a right hip disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1103 (2002).  

2.  The additional evidence received subsequent to the RO's 
July 1991 decision is not new and material, and the claim for 
service connection for a right hip disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2001).  

3.  A left hip disorder was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, the statement of the case and the supplemental 
statements of the case issued in connection with this appeal 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claims 
were denied.  In addition, in letters to the veteran dated in 
December 2001 and January 2002 the veteran was specifically 
notified of the provisions of the VCAA, including the type of 
evidence necessary to establish entitlement and whether he or 
the VA bears the burden of producing or obtaining that 
evidence or information.  Furthermore, at the end the July 
2001 supplemental statement of the case, the RO informed the 
veteran that if there was any evidence that would support his 
claim that had not been considered that the veteran should 
identify that evidence so the RO could assist him in 
obtaining it.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file and the veteran has been 
afforded a VA examination in connection with his current 
appeal.  VA outpatient treatment records have been obtained 
as were private medical records from Raymond C. Cook, M.D., 
dated between 1978 and 1986.  While the veteran suggested at 
his personal hearing that he had seen Dr. Cook at an earlier 
date he also indicated that he had made several attempts to 
obtain further records from that physician, but had been 
unsuccessful.  The veteran also testified that the only 
relevant health care providers were the VA and Dr. Cook.  
Lastly, pursuant to the Board's October 2001 remand the RO 
requested the names and addresses of any additional health 
care providers who possessed relevant treatment records in a 
letter to the veteran in December 2001, but no additional 
information was forthcoming.  Therefore, the Board finds that 
all relevant evidence obtainable has been obtained.  Simply 
put, the record is complete.  Accordingly, the case is ready 
for appellate review.  

Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, service connection may also be 
established for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  

That an injury or disease occurred in service alone is not 
enough.  There must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(b).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the veteran.  

As for claims previously denied, as is the situation in the 
veteran's claim for service connection for a right hip 
disorder, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance of a claim is "new and material."  
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new and material evidence is defined as evidence that 
was not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  As the veteran's claim in 
this case was filed prior to August 29, 2001, the earlier 
version of the definition of new and material evidence 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.  

Background and Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis pertaining to either hip.  
A report of a physical examination performed in June 1968 in 
connection with the veteran's retirement from service, showed 
no pertinent complaints, clinical findings or diagnosis.  

A VA hospital summary pertaining to a hospitalization of the 
veteran in January and February 1972 shows the veteran 
underwent a repair of a left inguinal hernia.  Complaints of 
low back pain were noted, but no complaints, clinical 
findings or diagnosis of any hip disorder.

A report of a VA examination performed in March 1972 shows 
that on examination the veteran's carriage, posture and gait, 
were normal.  Movement of the hips, knees, feet and ankles 
revealed no abnormalities.  Following the examination the 
veteran was diagnosed with residuals of an old lumbar 
fracture at L1.  

A rating decision dated in April 1972 granted service 
connection for residuals of a compression fracture at L1 and 
assigned a 10 percent evaluation.  

Private medical records dated between September 1978 and June 
1986 from Raymond C. Cook, M.D., contain no evidence of 
complaints, clinical findings or diagnosis referable to the 
hips.  

VA medical records dated between 1990 and 1991 show the 
veteran received treatment for a fracture of the right hip.  
A report of a VA examination performed in March 1991 relates 
that the veteran fractured his right hip in June 1990 when he 
was pulled to the ground after holding his dog by a leash.  
The pertinent assessment following the examination was of a 
recent right hip fracture with pinning procedure performed.  

Rating decisions dated in May, June and July 1991 denied 
service connection for a right hip disorder as secondary to 
the service-connected back disability.  The rating decisions 
related that the evidence did not show a relationship between 
the right hip disorder and the service connected back 
disability.  The veteran was notified of each rating decision 
and of his appellate rights by way of letters from the RO.  

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran dated in January 1998 indicated that the veteran 
desired to open a claim for a bilateral hip condition which 
he maintained was secondary to a service-connected low back 
disability.  The veteran related that he had a total hip 
replacement on the right hip performed in 1973 and on the 
left hip in 1974 and that both procedures were performed at 
the VA Medical Center in Kansas City.  

In February 1998, the RO requested medical records from the 
VA Medical Center in Kansas City dated between January 1972 
to December 1974.  In response, the RO received complete 
medical records which consisted of medical records dated 
between 1973 to 1977.  Most of these records were dental 
records, and none of the medical records contained evidence 
of complaints, treatment or diagnosis pertaining to the hips.  

VA medical records dated between 1990 and 1998 were also 
obtained.  These records show that in March 1991 the veteran 
underwent placement of a Zimmer bipolar hip prosthesis on the 
right side.  These records also show that in April 1994 the 
veteran fell on his left hip that was diagnosed as a left hip 
fracture.  In May 1994 the veteran underwent a bipolar 
hemiarthroplasty of the left hip. 

A report of a VA examination performed in March 1998 shows 
that following the examination the examiner commented that 
there was no evidence beyond that which the veteran presented 
verbally that there was any connection whatsoever between the 
compression fracture which the veteran sustained during 
service in 1967 and the hip problems which developed 25 years 
later.  The examiner indicated that he did not feel that one 
could accept the story of the veteran's back going out 
causing him to fall after being tangled in his dog's leash to 
be a valid causal relationship between the back and the hip 
problems.  The examiner concluded that there was no 
correlation between the veteran's service-connected low back 
disability and either hip problem.  

Analysis

Based on this record, the Board finds that there is no basis 
for granting service connection for a disorder of either the 
right or left hips.  At the time the RO denied service 
connection for a right hip disorder in July 1991 the evidence 
of record failed to show a relationship between the veteran's 
right hip disorder and his service-connected back disability.  
The evidence that was of record at that time showed that the 
veteran sustained a fracture of his right hip when he was 
pulled to the ground by his dog in June 1990 and subsequently 
underwent a right hip replacement in March 1991.  None of the 
medical evidence offered any opinion as to a relationship 
between the veteran's service-connected low back disability 
and the right hip fracture.  

The evidence associated with the claims file subsequent to 
the RO's July 1991 denial of service connection for a right 
hip disorder consists of earlier and later dated VA medical 
records and testimony presented by the veteran at a personal 
hearing in November 2000.  While the veteran has testified 
that he received treatment for his right hip in the early 
1970's and that he underwent hip replacement surgeries in the 
early 1970's, these contentions are not supported by the 
evidence of record.  In this regard, the Board would observe 
that private medical records from Dr. Cook dated between 1978 
and 1986 do not disclose any complaints, treatment or 
diagnosis pertaining to the right hip in that timeframe, and 
VA medical records show that the veteran underwent right hip 
surgery in the early 1990's, much later than contended by the 
veteran.  Significantly, there remains no medical evidence 
which indicates that the veteran's right hip fracture was in 
any way causally or etiologically related to his service-
connected low back disability.  In fact, the opinion of the 
VA examiner following the March 1998 examination was that 
there was no etiological relationship.  In the absence of 
medical evidence which demonstrates an etiological 
relationship between the veteran's right hip fracture and his 
service-connected disability, information that was missing at 
the time of the July 1991 rating decision, the Board 
concludes that new and material evidence sufficient to reopen 
the previously denied claim for service connection for a 
right hip disorder has not been submitted and service 
connection remains denied.  

As for the veteran's left hip disorder, the veteran's service 
medical records do not contain any evidence of complaints, 
treatment or diagnosis pertaining to the left hip, and 
medical records associated with the claims file do not appear 
to document any such evidence until the veteran sustained a 
fall in April 1994, a fall which necessitated a left hip 
replacement in May 1994.  Again, what is missing to establish 
the veteran's claim for service connection for a left hip 
disorder is medical evidence which demonstrates that the 
veteran's left hip fracture was in some way causally or 
etiologically related to service or to his service-connected 
back disability.  The only medical evidence which offers an 
opinion as to the etiology of the left hip fracture is 
contained in the March 1998 VA examination, and that opinion 
is not helpful to the veteran's claim because it clearly 
indicates there is no such relationship.  In the absence of 
medical evidence which demonstrates a relationship of the 
veteran's left hip disorder to either service or his service-
connected disability the Board concludes that service 
connection for a left hip disorder must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of service connection for a right hip disorder, 
service connection for a right hip disorder remains denied.  

Service connection for a left hip disorder is denied.  



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

